IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CITY OF WARREN (FIRE                   : No. 217 MAL 2017
DEPARTMENT)                            :
                                       :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Commonwealth Court
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (THOMAS HAINES, DECEASED,        :
BY SHARON HAINES, CLAIMANT)            :
                                       :
                                       :
PETITION OF: THOMAS HAINES,            :
DECEASED, BY SHARON HAINES,            :
CLAIMANT


                                   ORDER



PER CURIAM

      AND NOW, this 11th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.